Title: To Thomas Jefferson from Jonathan Thompson, 9 December 1824
From: Thompson, Jonathan
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Custom House New York Collectors Office
                            Decr 9. 1824.—
                        
                    I received your letter of the 4th instant, previous to which Dr Blatterman & family & Mr Deverett his assistant arrived here, and were permitted to make entry of their books, philosophical apparatus &c, free of duty.With the greatest respect remain your Obt Servt
                        Jonathan ThompsonCollector